Citation Nr: 1401120	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  13-35 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Whether the reduction in the amount of Dependency and Indemnity Compensation (DIC) benefits payable to the Veteran's daughter, C.T.B., was proper.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to April 1994.  He died in April 1999.  The appellant is the custodian of the Veteran's daughter, C.T.B.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision issued in August 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a May 1999 RO decision, service connection was granted for the cause of the Veteran's death.  In August 1999, the appellant filed VA form 21-534 (Application for DIC by a surviving child) on behalf of the Veteran's daughter, C.T.B.  The appellant indicated that she and the Veteran had never married.  The appellant included a copy of C.T.B.'s birth certificate, which reflects that C.T.B. was born on July [redacted], 1997.  The birth certificate also reflects that the C.T.B.'s parents were the Veteran and the appellant.

In an October 1999 decision, the RO awarded C.T.B. child DIC benefits, at the single child rate of $488.

Separately, in May 1999, another woman had filed VA form 21-534 (Application for DIC by a surviving child) on behalf of a separate child.  This other applicant indicated that she and the Veteran had also never married.  The other applicant included a copy of the separate child's birth certificate, which reflects that the separate child was born on November [redacted], 1994.  The birth certificate also reflects that the separate child's parents were the Veteran and the other applicant.  In a July 1999 decision, the RO awarded the separate child DIC benefits, also at the single child rate of $488.

In October 2010, the RO sent a letter to the appellant her that due to an administrative error, C.T.B. was receiving a payment that was higher than what she was entitled.  The letter proposed the reduction of benefits from $488 (the DIC benefit payable for a single child) to $350.50 (a half share of the DIC benefit payable for two children).  In an August 2011 decision, the RO enacted the proposed reduction, effective September 1, 2011.  Later in September 2011, the appellant submitted a notice of disagreement with the August 2011 decision.

As the appellant has not been provided a statement of the case in response to the September 2011 notice of disagreement, a remand is required for the issuance of a statement of the case on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should issue a statement of the case to the appellant and her representative on the issue of whether the reduction in the amount of DIC benefits payable to the Veteran's daughter, C.T.B., was proper.  She should also be informed of the requirements to perfect an appeal with respect to this issue. 

2.  If the appellant perfects an appeal with respect to this matter, the RO or the AMC should ensure that any indicated development is completed before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


